Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/5/2022 has been entered. Claims 1-21 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 21, the claim limitation uses the term “means” with the functional language “to generate a forced flow of air.” Structure “read into” the claim from the specification to support the claimed functional language includes “a fan” (page 6 of the Specification).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160273778) in view of Shozo (US 20050056634).
Regarding claim 1, Son teaches an assembly for detecting operating parameters within an oven cavity ([0075] Fig. 7 200 sensor assembly), the assembly comprising: a housing ([0112] Fig. 7 211 transfer pipe), a sensor arranged within the housing ([0133] Fig. 7 steam sensor 221), said adapted to detect an operating parameter during a cooking operation within the oven cavity ([0133] 221 steam sensor Fig. 7 in transfer pipe), an air inlet for feeding air into the housing ([0147] Fig. 7 exhaust pipe 250, inlet 219) and an air outlet through which air can leave the housing ([0147] Fig. 7 exhaust pipe 250, outlet 212) but is silent on at least a portion of said sensor housing and/or said oven cavity between said sensor and an interior of said cavity being transparent or permeable to the operating parameter to be detected by the sensor.
Shozo teaches at least a portion of said sensor housing and/or said oven cavity between said sensor and an interior of said cavity being transparent or permeable to the operating parameter to be detected by the sensor ([0047] cover 19 having a plurality of steam discharging holes, [0055] The inlet steam temperature sensor 51 is installed inside the cover 19).
Son and Shozo are considered to be analogous to the claimed invention because they are in the same field of ovens with sensor assemblies. It would have been obvious to have modified Son to incorporate the teachings of Shozo to have a portion of the sensor housing be permeable to the operating parameter detected by the sensor in order to all the sensor to monitor a temperature of the overheated steam discharged from the steam generating vessel (Shozo [0055]).
Regarding claim 4, Son and Shozo teach the assembly of claim 1, wherein the sensor comprises at least one of an optical sensor, an imaging system, a humidity sensor, a temperature sensor, a gas sensor, a sound sensor, and a chemical sensor ([0135] steam sensor 221 may be a humidity sensor).
Regarding claim 5, Son and Shozo teach the assembly of claim 1, but Shozo is silent on further comprising a cover which covers a receptive region of the sensor but which is permeable for a physical or chemical parameter to be detected by the sensor.
However, Shozo teaches a cover which covers a receptive region of the sensor but which is permeable for a physical or chemical parameter to be detected by the sensor ([0055] cover 19, temperature sensor inside cover, measures steam discharged).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Son to incorporate the teachings of Shozo to have a cover for the sensor in order to allow the sensor to monitor the temperature of the overheated steam discharged from the device (Shozo [0055]).
Regarding claim 6, Son and Shozo teach the assembly of claim 5, and Son teaches wherein the sensor is a humidity sensor ([0135] steam sensor may be a resistive or capacitive humidity sensor) but is silent on and the cover comprises a membrane which is permeable for water vapor.
However, Shozo teaches the cover comprises a membrane which is permeable for water vapor ([0055] cover 19, temperature sensor inside cover, measures steam discharged).
Regarding claim 10, Son and Shozo teach the assembly of claim 1, further comprising a housing support for mounting the housing to a wall of the oven cavity ([0125] Fig. 7 sensor base portion 218 attached to the upper surface of the cooking chamber).
Regarding claim 13, Son and Shozo teach the oven with an oven cavity and an the assembly of claim 1, wherein the assembly is mounted to the an exterior side of a wall of the oven cavity ([0102] sensor assembly provided outside cooking chamber) and communicates with an interior of the oven cavity through said portion of said housing and/or said oven cavity ([0022] sensor assembly includes a transfer pipe in communication with the cooking chamber) which is permeable to said operating parameter to be detected by the sensor ([0022] fluids from chamber introduced into the transfer pipe).

Claims 2, 12, 14, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160273778) and Shozo (US 20050056634) as applied to claim 1 above, in further view of in view of Oslin (US 5368008).
Regarding claim 2, Son and Shozo teach the assembly of claim 1, but is silent on further comprising: a heatsink disposed within the housing in contact with the sensor.
However, Oslin teaches a heatsink disposed within the housing in contact with the sensor ([Col. 7 lines 25-29, 38-40 steam inlet housing 66 act as a heat sink, temperature sensor 70 mounted to steam inlet housing).
Son, Shozo, and Oslin are considered to be analogous to the claimed invention because they are in the same field of ovens with sensor assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Son and Shozo to incorporate the teachings of Oslin to include a heatsink in contact with the sensor in order to have the housing be relatively unresponsive to sudden temperature changes within the oven (Oslin Col. 7 lines 25-29).
Regarding claim 12, Son and Shozo teach an oven with an oven cavity and the assembly of claim 1, and Son teaches the oven comprising means for generating a forced air flow which is directed to the air inlet ([00290 Fig. 21 exhaust fan 420), but is silent on and wherein the assembly is located within the oven cavity.
However, Oslin teaches the assembly is located within the oven cavity (Col. 5 lines 7-10 Fig. 3 sensor, inlet, and outlet in oven chambers).
It would have been obvious to have modified Son and Shozo to incorporate the teachings of Oslin to include the sensor assembly within the oven in order to allow the continual sensing within each oven chamber of the flow of steam (Oslin Col. 3 lines 11-20).
Regarding claim 14, Son, Shozo, Oslin teach the oven of claim 12, but Son and Shozo are silent on wherein the housing is formed in part by a deep drawn region in a wall of the oven cavity.
However, Oslin teaches the housing is formed in part by a deep drawn region in a wall of the oven cavity (Col. 5 lines 7-10 oven housing 18 and 20, regions in the wall).
It would have been obvious to have modified Son and Shozo to incorporate the teachings of Oslin to include the housing in deep drawn regions in a wall of the oven in order to allow the continual sensing within each oven chamber of the flow of steam (Oslin Col. 3 lines 11-20).
Regarding claim 15, Son, Shozo, and Oslin teach oven of claim 12, and Son teaches wherein the air outlet is located to expel air into the oven cavity ([0117] outlet 212, discharged to machine room, taken to be the oven cavity).
Regarding claim 16, Son, Shozo, and Oslin teach the oven of claim 15, having an assembly as defined in claim 5, but Son and Oslin are silent on wherein the air outlet comprises one or more outlet openings located in a perimeter of the cover.
However, Shozo teaches the air outlet comprises one or more outlet openings located in a perimeter of the cover ([0047] cover 19 having a plurality of steam discharge holes).
It would have been obvious to have modified Son and Oslin to incorporate the teachings of Shozo to have a cover that has a plurality of outlets to allow the sensor to monitor the temperature of the overheated steam discharged from the device (Shozo [0055]).
Regarding claim 17, Son, Shozo, and Oslin teach the oven of claim 12, and Son teaches wherein the air outlet is connected to a conduit to remove air from the assembly ([0014] exhaust pope 250, outlet 212).
Regarding claim 18, Son, Shozo, and Oslin teach the oven of claim 12, and Son teaches wherein the air outlet is located in a wall of the housing so as to expel air to an exterior side of the housing ([0014] exhaust pope 250, outlet 212).
Regarding claim 19, Son, Shozo, and Oslin teach the oven of claim 12, and Son teaches wherein said means for generating a forced air flow comprise a fan for feeding ambient air to the air inlet ([0290] 420 exhaust fan, Fig.21).
Regarding claim 20, Son, Shozo, and Oslin teach the oven of claim 12, and Son teaches further comprising an insulation layer at a wall of the housing facing towards the oven cavity ([0074] insulator 30 between cooking chamber and machine room 40).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160273778), Shozo (US 20050056634), and Oslin (US 5368008) as applied to claim 2 above, and in further view of Robbins (US 20150208858).
Regarding claim 3, Son, Shozo, and Oslin teach the assembly of claim 2, but Son and Shozo are silent on further comprising: a thermal interface material disposed between the heatsink and the sensor.
However, Oslin teaches the heatsink and the sensor ([Col. 7 lines 25-29, 38-40 steam inlet housing 66 act as a heat sink, temperature sensor 70 mounted to steam inlet housing). 
It would have been obvious to have modified Son and Shozo to incorporate the teachings of Oslin to include a heatsink in contact with the sensor in order to have the housing be relatively unresponsive to sudden temperature changes within the oven (Oslin Col. 7 lines 25-29).
Robbins teaches a thermal interface material disposed between the heatsink and the sensor ([0038] temperature sensor affixed with an adhesive or thermal paste).
Son, Shozo, Oslin, and Robbins are considered to be analogous to the claimed invention because they are in the same field of ovens with sensor assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Son and Osiln to incorporate the teachings of Robbins to include attaching the sensor with a thermal interface in order to have the sensor maintain thermal contact with the vessel (Robbins [0038]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160273778) and Shozo (US 20050056634) as applied to claim 5 above, in further view of in view of Bhogal (US 20160327281).
Regarding claim 7, Son and Shozo teach the assembly of claim 5, but are silent on wherein the sensor is an optical sensor and the cover comprises a transparent element.
However, Bhogal teaches an optical sensor ([0059] optical sensor 710) and the cover comprises a transparent element ([0059] fisheye lens, rectilinear lens).
Son, Shozo, and Bhogal are considered to be analogous to the claimed invention because they are in the same field of ovens with sensor assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Son and Shozo to incorporate the teachings of Bhogal to include an optical sensor with a transparent cover to record an image or video of the cooking cavity and the food within the cavity (Bhogal [0059]).
Regarding claim 8, Son and Shozo teach the assembly of claim 7, but are silent on wherein the transparent element is designed as an optical filter and/or lens.
However, Bhogal teaches the transparent element is designed as an optical filter and/or lens ([0059] fisheye lens, rectilinear lens).
It would have been obvious to have modified Son and Shozo to incorporate the teachings of Bhogal to have the transparent cover be a lens in order to record an image or video of the cooking cavity and the food within the cavity with a wide angle camera view, getting an approximately 180 degree field of view (Bhogal [0059]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160273778) and Shozo (US 20050056634) as applied to claim 1 above, in further view of Markwardt (WO 2012112704).
Regarding claim 9, Son and Shozo teach the assembly of claim 1, but is silent on wherein the housing or parts thereof are made from a material having a thermal conductivity at standard conditions of less than 10 W/m-K ([00212] humidifying mechanism treated with PTFE, PTFE having less thermal conductivity of less than 10 W/m-K).
Son, Shozo, and Markwardt are considered to be analogous to the claimed invention because they are in the same field of ovens with sensor assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Son and Shozo to incorporate the teachings of Markwardt include material with a thermal conductivity less than 10 W/m-K in order to minimize build-up of minerals on the mechanism (Markwardt [00212]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160273778) and Shozo (US 20050056634) as applied to claim 1 above, in further view of Culzoni (US 5530223). 
Regarding claim 11, Son and Shozo the assembly of claim 10, but are silent on wherein the housing support is made of a material having a lower thermal conductivity than the housing.
However, Culzoni teaches the housing support (Col. 4 lines 11-14 cup 80 Fig. 13) is made of a material having a lower thermal conductivity than the housing (Col. 4 lines 11-14 cup made of rubber or synthetic material like PTFE, PTFE having thermal conductivity less than 1 W/m-k which is less than the 10 W/m-k that the housing is composed of).
Son, Shozo, and Culzoni are considered to be analogous to the claimed invention because they are in the same field of ovens with sensor assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Son and Shozo to incorporate the teachings of Culzoni ensure the pipe and cup are in communication and are able to facilitate delivery of water through the device (Culzoni Col. 8 lines 50-55).

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20160273778) in view of Shozo (US 20050056634)  and in further view of Markwardt (WO 2012112704) and Oslin (US 5530223).
Regarding claim 21, Son teaches an oven comprising an oven cavity for cooking food therein, and a sensor assembly ([0075] sensor assembly), the sensor assembly being attached to or formed in part with a wall of the oven cavity ([0022, 0102]sensor assembly provided outside cooking chamber, in communication with cooking chamber), and comprising a sensor housing ([0112] 211 transfer pipe Fig. 7) and a sensor disposed within the sensor housing, said sensor being adapted to detect an operating parameter during a cooking operation within the oven cavity ([0133] 221 steam sensor Fig. 7 in transfer pipe), said sensor housing further comprising an air inlet and an air outlet ([0047] exhaust pipe 250, outlet 212, inlet 219), means to generate a forced flow of air into said inlet and over said sensor so as to cool said sensor prior to being expelled from the sensor housing via said air outlet ([0290] 420 exhaust fan Fig. 21), at least a portion of said sensor housing and/or said oven cavity between said sensor and an interior of said cavity being transparent or permeable to the operating parameter to be detected by the sensor ([0022] fluids from chamber introduced into the transfer pipe, interior of transfer pipe is permeable to the fluids being detected by sensors), and a layer of insulation at a wall of said housing facing toward the oven cavity ([0074] insulator 30 between cooking chamber and machine room 40), but is silent on at least a portion of said sensor housing and/or said oven cavity between said sensor and an interior of said cavity being transparent or permeable to the operating parameter to be detected by the sensor, said sensor housing being made of a material having a thermal conductivity less than 1 W/m-K at standard conditions of temperature and pressure ), the air outlet configured to discharge said flow of air in turbulent flow, and a heatsink in thermal communication with said sensor within the sensor housing and being effective to enhance thermal energy transfer from said sensor into said stream of cooling air passed through said sensor housing.
Shozo teaches at least a portion of said sensor housing and/or said oven cavity between said sensor and an interior of said cavity being transparent or permeable to the operating parameter to be detected by the sensor ([0047] cover 19 having a plurality of steam discharging holes, [0055] The inlet steam temperature sensor 51 is installed inside the cover 19) and the air outlet configured to discharge said flow of air in turbulent flow ([0049] steam rises toward the outlet of the steam generating vessel, the rising of steam being turbulent flow).
It would have been obvious to have modified Son to incorporate the teachings of Shozo to have a portion of the sensor housing be permeable to the operating parameter detected by the sensor in order to all the sensor to monitor a temperature of the overheated steam discharged from the steam generating vessel (Shozo [0055]) and to discharge air in turbulent flow in order to provide overheated steam to the interior of a cooking cavity (Shozo [0007}.
Markwardt teaches said sensor housing being made of a material having a thermal conductivity less than 1 W/m-K at standard conditions of temperature and pressure ([00212] humidifying mechanism treated with PTFE, PTFE having less thermal conductivity of less than 1W/m-K).
It would have been obvious to have modified Son and Shozo to incorporate the teachings of Markwardt include material with a thermal conductivity less than 1 W/m-K in order to minimize build-up of minerals on the mechanism (Markwardt [00212]).
Oslin teaches a heatsink in thermal communication with said sensor within the sensor housing and being effective to enhance thermal energy transfer from said sensor into said stream of cooling air passed through said sensor housing sensor ([Col. 7 lines 25-29, 38-40 steam inlet housing 66 act as a heat sink, temperature sensor 70 mounted to steam inlet housing).
It would have been obvious to have modified Son, Shozo, and Markwardt to incorporate the teachings of Oslin to include a heatsink in contact with the sensor in order to have the housing be relatively unresponsive to sudden temperature changes within the oven (Oslin Col. 7 lines 25-29).

Response to Arguments
Applicant's arguments filed 3/5/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument than Son does not teach the portion of the transfer pipe and/or cooking chamber that is permeable to an operating parameter and does not teach the discharging air in turbulent flow, the previously cited reference, Shozo (US 20050056634), overcomes the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        6/3/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761